Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142655                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 142655
                                                                     COA: 294558
                                                                     Kent CC: 01-003913-FH
  ANTOINE DENARD MILLS,                                                       01-004049-FC
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 22, 2010
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           y0829                                                                Clerk